331 F.2d 741
Hewell MIDDLETON, Appellant,v.John Lee COX, Bankrupt, and McNair Lumber & Supply Co., Appellees.
No. 21100.
United States Court of Appeals Fifth Circuit.
April 23, 1964.

John J. McCreary, Macon, Ga., for appellant.
W. B. Mitchell, Forsyth, Ga., Rudolph N. Patterson, Macon, Ga., for appellees.
Before TUTTLE, Chief Judge, and POPE,* and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal attacks the correctness of the order of the trial court, sitting in bankruptcy, affirming the order of the Referee in Bankruptcy enjoining a garnishment seeking to collect a debt in the nature of a judgment against the bankrupt which was scheduled as a provable debt in bankruptcy. We agree with the district court in concluding that the findings of fact and conclusions of the Referee are amply supported by the evidence, and that the said judgment must be affirmed.


2
Affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation